Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 6-7, the applicant asserts that “Applicant respectfully requests that the non-statutory double patenting rejection raised in view of 9,294,916 and Li for Claims 33-34, 36, 38, 40-41, 43 and 45 be withdrawn.” Examiner respectively disagrees.
The applicant further asserts in page 7 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “generation of an identifier by the Ran node”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “generation of an identifier by the Ran node”. When reading the preamble in the context of the entire claim, the recitation “generation of an identifier by the Ran node”” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

The applicant further asserts in page 7 that “ 9,294,916, the created token is transmitted to other base stations (RAN) and not to a core network node…the access point of Li fails to disclose that it forwards the information container including the identifier that is generated using RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable.” As indicated by LI, which discloses transmitting the access request message with NAS verification code of the NAS security context to the core network node as in par. 189, 191, 192, 195, 198, 199, 200 to authenticate the UE when location changed to out of coverage area in par. 4 of LI since the mobility being manage by the node in the core network (MME). As indicated LI was not relied on to teach “generated using RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable” but as indicated by par. 195 of LI, the UE is also participate in generating the NAS verification code and generating the verification code when sending the access request message to the core network as in par. 200. Therefore, one of ordinary skill in the art would able to modify the system of 9,294,916 that teach “generated using RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable” and send to the core network node (MME) the message with verification code as in LI to manage the UE mobility to out of coverage area communication so as to authenticate and identifier of the UE in out of coverage area. So it would have been obvious for one of ordinary skill in the art to implement forwarding to the core network node (MME) as in LI for the generation of the UE identifier generate by an E-UTRAN physical cell identity of a target cell as in 9,294,916. Therefore, the combination of 9,294,916 and LI would teach the claims.


In response to applicant’s argument in pages 7-9, the applicant asserts that “Applicant submits that Ganapathy fails to disclose or teach, “generating the identifier for the UE, wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable,” as recited in Claim 33. As such, Applicant submits that Claim 33 is patentable over Ganapathy for at least these reasons and such action is respectfully requested.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).




The applicant further asserts in page 10 that “Applicant submits that Wang fails to generate an identifier for the UE by a RAN node and forward the identifier to the core network node, as recited in Claim 33.” 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “RAN node that generates an identifier for the UE”. When reading the preamble in the context of the entire claim, the recitation “RAN node that generates an identifier for the UE” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Therefore, given the broadest reasonable interpretation, “generating the identifier for the UE, wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable; adding the identifier to an information container corresponding to the UE”, would include the UE generating the identifier. Therefore, WANG would teach “the UE generates the message authentication code, information such as a timestamp and a sequence number that are stored in the first prestored data may be input into the system function together with the information such as the transmission data that needs to be sent and the UE_ID, to generate the MAC 0 by using the system function “ in par. 161, 183 would read on “generating the identifier for the UE, wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable; adding the identifier to an information container corresponding to the UE;” 
The applicant further asserts in page 11 that “Applicant submits that a skilled person would lack motivation to combine the teachings of Wang and Li to arrive at the features disclosed in Claim 33.” Examiner respectively disagrees.
As indicated by LI, which discloses transmitting the access request message with NAS verification code of the NAS security context to the core network node as in par. 189, 191, 192, 195, 198, 199, 200 to authenticate the UE when location changed to out of coverage area in par. 4 of LI since the mobility being manage by the node in the core 
The rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 33, 34, 36, 38, 40, 41, 43, 45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9294916 in view of LI et al. (US 20180220364 with PCT/CN2015/090305 filed on 09/22/2015). 

Regarding claims 33, 40, the Patent No. 9294916 teaches a method executed by a Radio Access Network (RAN) node for providing a User Equipment (UE) with an identifier, the method comprising: 
generating the identifier for the UE, wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable (claim 9); adding the identifier to an information container corresponding to the UE (claim 9); 
However, the Patent No. 9294916 does not teach forwarding the information container including the identifier to a core network node.
But, LI in a similar or same field of endeavor teaches forwarding the information container including the identifier to a core network node (par. 108, 191, 192, 195, sending access request including NAS verification code and identifier to MME in core network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of the Patent No. 9294916 to forwarding the information container including the identifier to a core network node.
The motivation would have been to authenticate the UE when location changed. 

Regarding claim 34, 41, the Patent No. 9294916 does not teach the method of claim 33, further comprising: 
determining that the information container is not available; and 
obtaining the information container from the UE.
But, LI in a similar or same field of endeavor teaches determining that the information container is not available (par. 180, receiving, by the UE by using the second network device, an authentication message sent by the first network device, where the authentication message is generated by the first network device when the first network device determines that the access request message includes a second NAS verification code and that the second NAS verification code is different from a first NAS verification code or when the access request message does not include a NAS verification code,); and 
obtaining the information container from the UE (par. 180, 231, sending, by the UE by using the second network device, an authentication response message specific to an authentication message to the first network device).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of the Patent No. 9294916 to obtain the information container from the UE.
The motivation would have been to authenticate the UE when location changed. 

Regarding claims 36, 43, the Patent No. 9294916 does not teach the method of claim 33, further comprising determining that the information container is available but does not contain a prospective identifier.
But, LI in a similar or same field of endeavor teaches further comprising determining that the information container is available but does not contain a prospective identifier (par. 180, receiving, by the UE by using the second network device, an authentication message sent by the first network device, where the authentication message is generated by the first network device when the first network device determines that the access request message includes a second NAS verification code and that the second NAS verification code is different from a first NAS verification code or when the access request message does not include a NAS verification code,).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of the Patent No. 9294916 to determine the available of verification code.
The motivation would have been to authenticate the UE when location changed. 

Regarding claim 38, 45, the Patent No. 9294916 teaches the method of claim 33, wherein generating the identifier for the UE is responsive to activation of a wireless connection between the UE and the RAN node (claim 9).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 40, 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GANAPATHY (US 20120020346).

Regarding claims 33, 40, GANAPATHY teaches a method executed by a Radio Access Network (RAN) node for providing a User Equipment (UE) with an identifier (fig. 1, par. 76), the method comprising: 
generating the identifier for the UE (par. 86-90, mobile management includes a plurality of information elements (IE) of the mobile telephone’s identity), wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable (par. 86-90, information identifying the source and target RNCs, information identifying the mobile telephone’s identity, information identifying the mobile telephone’s capabilities, and information identifying the reason for registration to the HNB); 
adding the identifier to an information container corresponding to the UE (par. 86-90, mobile management includes a plurality of information elements (IE)); and forwarding the information container including the identifier to a core network node (par. 95, 96, the core network received the relocation request message including the transparent container carrying information identifying the mobile telephone's identity and capabilities, and the cause of the original registration; and the information identifying the target cell (e.g. Target CELL ID).).

Regarding claim 46, GANAPATHY teaches the RAN node of claim 40, wherein the information container comprises a Radio Access Capability Information Element, a Radio Resource Control UE Capability Information Element. a UE-Evolved Universal Terrestrial Radio Access-Capability Information Element, and/or a UE-Capability-Narrow Band Information Element (par. 8, 138, NAS UE Ideentity’ information element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 33, 34, 36, 37, 38, 40, 41, 43, 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20190141524 with foreign application priority CN20160526350 filed on 07/06/2016) in view of LI et al. (US 20180220364 with PCT/CN2015/090305 filed on 09/22/2015).

Regarding claims 33, 40, WANG et al. (US 20190141524) teaches a method executed by a Radio Access Network (RAN) node for providing a User Equipment (UE) with an identifier, the method comprising: 
generating the identifier for the UE, wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or integrity information from which the identifier is verifiable (par. 161, 183, when the UE generates the message authentication code, information such as a timestamp and a sequence number that are stored in the first prestored data may be input into the system function together with the information such as the transmission data that needs to be sent and the UE_ID, to generate the MAC 0 by using the system function); 
adding the identifier to an information container corresponding to the UE (par. 161, when the UE generates the message authentication code, information such as a timestamp and a sequence number that are stored in the first prestored data may be input into the system function together with the information such as the transmission data that needs to be sent and the UE_ID, to generate the MAC 0 by using the system function); 
However, WANG does not teach forwarding the information container including the identifier to a core network node.
But, LI in a similar or same field of endeavor teaches forwarding the information container including the identifier to a core network node (par. 108, 191, 192, 195, sending access request including NAS verification code and identifier to MME in core network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of WANG to forwarding the information container including the identifier to a core network node.
The motivation would have been to authenticate the UE when location changed. 

Regarding claim 34, 41, WANG does not teach the method of claim 33, further comprising: 
determining that the information container is not available; and 
obtaining the information container from the UE.
But, LI in a similar or same field of endeavor teaches determining that the information container is not available (par. 180, receiving, by the UE by using the second network device, an authentication message sent by the first network device, where the authentication message is generated by the first network device when the first network device determines that the access request message includes a second NAS verification code and that the second NAS verification code is different from a first NAS verification code or when the access request message does not include a NAS verification code,); and 
obtaining the information container from the UE (par. 180, 231, sending, by the UE by using the second network device, an authentication response message specific to an authentication message to the first network device).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of WANG to obtain the information container from the UE.
The motivation would have been to authenticate the UE when location changed. 


Regarding claims 36, 43, WANG does not teach the method of claim 33, further comprising determining that the information container is available but does not contain a prospective identifier.
But, LI in a similar or same field of endeavor teaches further comprising determining that the information container is available but does not contain a prospective identifier (par. 180, receiving, by the UE by using the second network device, an authentication message sent by the first network device, where the authentication message is generated by the first network device when the first network device determines that the access request message includes a second NAS verification code and that the second NAS verification code is different from a first NAS verification code or when the access request message does not include a NAS verification code,).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of WANG to determine the available of verification code.
The motivation would have been to authenticate the UE when location changed. 

Regarding claim 37, 44, WANG et al. (US 20190141524) teaches the method of claim 33, further comprising generating the timestamp (par. 161, 263, the timestamp or the sequence number may be further included).

Regarding claim 38, 45, WANG et al. (US 20190141524) teaches the method of claim 33, wherein generating the identifier for the UE is responsive to activation of a wireless connection between the UE and the RAN node (par. 5, 161, 183, during transmission of connectionless data, after the UE and the network are authenticated and a connection is established between the UE and the network).

Claims 35, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20190141524 with foreign application priority CN20160526350 filed on 07/06/2016) and LI et al. (US 20180220364 with PCT/CN2015/090305 filed on 09/22/2015) as applied to claims 33, 40 above, and further in view of SCHULTZ et al. (US 20160337127).

Regarding claims 35, 42, WANG and LI do not teach the method of claim 33, further comprising: determining that the information container containing a prospective identifier is available; and determining that the prospective identifier is not within a valid time window.
But, SCHULTZ in a similar or same field of endeavor teaches determining that the information container containing a prospective identifier is available (par. 81); and determining that the prospective identifier is not within a valid time window (par. 17, 26, 44, 81, a valid period of time for the digital certificate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SCHULTZ in the system of WANG and LI to maintain the valid period of the certificate.
The motivation would have been to improve the security of the message. 

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20190141524 with foreign application priority CN20160526350 filed on 07/06/2016) and LI et al. (US 20180220364 with PCT/CN2015/090305 filed on 09/22/2015) as applied to claim 40 above, and further in view of GANAPATHY (US 20120020346).

Regarding claim 46, WANG does not teach the RAN node of claim 40, wherein the information container comprises a Radio Access Capability Information Element, a Radio Resource Control UE Capability Information Element, a UE-Evolved Universal 
But, GANAPATHY in a similar or same field of endeavor teaches wherein the information container comprises a Radio Access Capability Information Element, a Radio Resource Control UE Capability Information Element, a UE-Evolved Universal Terrestrial Radio Access-Capability Information Element, and/or a UE-Capability-Narrow Band Information Element (par. 8, 138, NAS UE Ideentity’ information element).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GANAPATHY in the system of WANG and LI to forwarding the information container including the identifier to implement information container in different protocol.
The motivation would have been to system more scalable. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/24/2022